     Case 1:21-cv-00009-JRH-BKE Document 5 Filed 02/17/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                   AUGUSTA DIVISION


JOSEPH TIGER PRINCE; RICO PARKER;
ANTHONY CUNNINGHAM; WILLIAM E.
WEST,IV; ISAIAH WALKER; HENRY
JONES; DAVID NATIONS;KAWASKI
BUSH;FREDDIE HILTON; and WESLEY
GILLESPIE,

             Plaintiffs,

      V.                                                  CV 121-009


GEORGIA DEPARTMENT OF
CORRECTION; MR.EDWARD
PHILBIN, Warden; MS. TAMIKA HARVEY,
Deputy Warden of Security; MS.
MELCHERT,Health Service Administrator;
MS. RUTH SHELTON,Deputy Warden of
Care and Treatment; and MS. JAQULYN
CHAMPION,Food Director,

             Defendants.



                                         ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate Judge's

Report and Recommendation, to which no objections have been filed. Accordingly, the Court

ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion, DENIES

Plaintiffs' joint motion to proceed in forma pauperis, (doc no. 2), DISMISSES Plaintiffs'

complaint without prejudice, and DIRECTS the Clerk to file and docket this Order and the

instant complaint in ten new lawsuits, with the same filing dates and ten separate case
      Case 1:21-cv-00009-JRH-BKE Document 5 Filed 02/17/21 Page 2 of 2




numbers. Once the ten new lawsuits are opened, Plaintiffs must submit their own individual

motions to proceed informa pauperis or pay the full filing fee within twenty-one days of the

date the Clerk opens the case.

       SO ORDERED this /             of February, 2021, at Augusta, Georgia.




                                          J. RANI^SH^ALL,chief JUDGl
                                          UNITE9/STATES DISTRICT COURT
                                                 lERN DISTRICT OF GEORGIA
